          Case 2:20-cv-01627-DSC Document 1 Filed 10/26/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


B.J., a minor, by his next friend and    :            CIVIL ACTION No. 2:20-cv-1627
Parent, A.J.                             :
                                         :
              Plaintiffs,                :
                                         :            ELECTRONICALLY FILED
       v.                                :
                                         :
Intermediate Unit I and Community Action :
Southwest D.B.A. Blueprints,             :
                                         :
              Defendants.                :

                                            COMPLAINT

       AND NOW TO WIT, this 26th day of October 2020, Plaintiff B.J., by and through his

attorneys, Christopher N. Elnicki, Esquire and Jonathan D. Steele, Esquire of STEELE

SCHNEIDER, file the within Complaint against Defendants Intermediate Unit I and Community

Action Southwest D.B.A. Blueprints, and in support thereof aver as follows.

                                        Jurisdiction and Venue

1. This action is brought pursuant to 29 U.S.C. § 794 et seq. 42 U.S.C. § 12132.

2. Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343.

3. Venue in this district is proper under 28 U.S.C. § 1391.

                                                 Parties

1. Plaintiff B.J. (Student or B.J.) is a minor student enrolled in the Blueprints preschool

   program, an early education preschool program operated under the oversight of the

   Intermediate Unit I (Intermediate Unit).

2. Student and A.J., his parent, reside within the geographic boundaries of Intermediate Unit I.




                                                  1
          Case 2:20-cv-01627-DSC Document 1 Filed 10/26/20 Page 2 of 5




3. The Defendant Intermediate Unit I is a recipient of federal funding and a Pennsylvania

   Intermediate Unit Serving Washington, Fayette, and Greene counties and exists under the

   laws of the Commonwealth of Pennsylvania. The Intermediate Unit’s administrative address

   is One Intermediate Unit Drive, Coal Center, PA 15423.

4. Defendant Blueprints (or “Blueprints” or “Preschool”) is the fictitious name of Community

   Action Southwest, a non-profit organization that operates Blueprints Early Learning

   preschool programs. Blueprints has an address at 150 W Beau St. Suite 304 Washington PA

   15301.

                                                 FACTS

5. B.J. is a four-year-old student with Autism.

6. B.J.’s Autism affects nearly every aspect of his life. Some symptomology includes

   impairment in cognitive functioning, adaptive behavior, social skills, classroom behavior,

   sensory issues, and communication skills.

7. B.J. began attending the Blueprints program in September 2020.

8. B.J.’s first year of preschool occurred under the heightened concerns and precautions that

   resulted from the 2020 COVID-19 pandemic.

9. B.J.’s pediatrician has explained in writing that it is not realistic to expect B.J. to be able to

   wear a mask full-time, due to his autism diagnosis.

10. Blueprints began the 2019-2020 school year via a hybrid learning model. This model sought

   to reduce the spread of COVID-19 by limiting the number of students receiving daily in-

   person instruction. The hybrid environment provided 2 days of in-person programming and 3

   days of virtual instruction. Blueprints’ plan for re-opening for the 2020-2021 school year

   requires students to wear a pediatric mask when attending school.




                                                   2
          Case 2:20-cv-01627-DSC Document 1 Filed 10/26/20 Page 3 of 5




11. B.J. struggles with communication. Sometimes, it is very difficult for him to communicate

   his wants and needs beyond the use of gestures and a few isolated words.

12. B.J. has difficulty understanding appropriate behaviors. Part of his individualized educational

   plan centers upon utilizing a behavior intervention plan to help B.J. replace his maladaptive

   behaviors with appropriate ones.

13. For example, there are times when B.J. seeks to escape from the classroom, engage in off-

   task activities, throw toys, or remove his mask during classroom time.

14. Blueprints has been working with B.J. to maximize mask-wearing and to facilitate his

   learning of appropriate behaviors through the use of his behavior intervention plan.

15. B.J. was able to attend the program regularly for two in-person sessions per week.

16. These twice-per-week, in-person sessions were the norm for all students who chose to attend

   school physically, regardless of whether or not they had a disability. The remainder of the

   student's instruction was delivered virtually.

17. On or about September 28, 2020 A.J. was asked to participate in an IEP meeting regarding

   her son’s educational needs.

18. A.J. was informed by two behavioral specialists that B.J. could no longer participate in the

   program in-person and that B.J. would have to attend the program entirely virtually.

19. The Blueprints representatives that made this determination did so because B.J. was unable

   to wear his mask for the entire school day.

20. Blueprints allows Plaintiff’s nondisabled peers to attend the in-person program.

21. B.J.’s mother sought clarification from the director of the Blueprints program, who

   confirmed that B.J. would be required to wear a mask, subject to mask breaks while attending

   the program in person.




                                                    3
          Case 2:20-cv-01627-DSC Document 1 Filed 10/26/20 Page 4 of 5




22. As justification for her decision, the director cited the Preschool’s reopening plan.

23. The Preschool’s reopening plan incorrectly cites the Pennsylvania Department of Health for

   the premise that all students must wear masks when attending school.

24. The Preschool’s opening plan fails to acknowledge that students with disabilities and mental

   health conditions are exempt from the face-covering mandate, should those disabling

   conditions interfere with their ability to wear a mask.

25. Despite appropriate documentation and explanation from the family, the District has not

   made an exception for B.J.--requiring him to either wear a mask with periodic breaks or to

   attend the program virtually.

26. B.J. Has not been able to attend school in person for several weeks.

                                    Counts I and II
  Discrimination Under Section 504 of the Rehabilitation Act, 29 U.S.C.A. § 794, and the
                  Americans With Disabilities Act 42 U.S.C.A. § 12132

   1. Plaintiff is a student with Autism and qualifies as a disabled student under both Section

       504 and the ADA.

   2. Plaintiff is otherwise qualified to participate in educational activities under the control of

       the Intermediate Unit 1 and Blueprints.

   3. Both Blueprints and Intermediate Unit 1 receive federal financial assistance.

   4. Plaintiff was excluded from participation in, denied the benefits of, and subject to

       discrimination at the school when he was denied participation in the in-person

       programming because he cannot continuously wear a mask, due to the symptomology of

       his disability.

   5. The Defendants acted with deliberate indifference when they excluded Plaintiff from

       participation in the Blueprints program. These entities knew it was substantially likely



                                                 4
         Case 2:20-cv-01627-DSC Document 1 Filed 10/26/20 Page 5 of 5




      that Plaintiff’s federally protected rights would be violated, yet failed to act despite this

      knowledge.


                                        Prayer for Relief

      The Plaintiff respectfully requests the following relief:

   1. An order returning B.J. to the in-person Blueprints program without the requirement that

      he wear a mask.

   2. Compensatory relief to compensate the family for educational benefit lost while B.J. was

      unable to attend the program in-person.

   3. Attorneys’ fees and costs


Dated: October 26, 2020                                      Respectfully Submitted,


                                                             _/s/Christopher N. Elnicki_
                                                             Jonathan D. Steele, Esquire
                                                             PA I.D. No. 313969
                                                             Christopher N. Elnicki, Esquire
                                                             PA I.D. No. 317000
                                                             STEELE SCHNEIDER
                                                             420 Fort Duquesne Blvd., Suite 400
                                                             Pittsburgh, PA 15222
                                                             (412) 235-7682
                                                             (412) 235-7693/facsimile
                                                             jonathansteele@steeleschneider.com
                                                             chriselnicki@steeleschneider.com




                                                 5
